Nichols, Judge.
The judgment of this court (New Amsterdam Casualty Co. v. Freeland, 101 Ga. App. 754, 115 S. E. 2d 443), affirming the judgment of the superior court having been *790reversed by the Supreme Court of Georgia on certiorari (216 Ga. 492), the said judgment of this court is vacated and the judgment of the superior court is reversed in accordance with the judgment of the Supreme Court.
Decided December 2, 1960.
Smith, Oliver, Johnson & Bostick, R. Wilson Smith, Jr., for plaintiffs in error.
William P. Whelchel, contra.

Judgment reversed.


Felton, C. J., Townsend, P. J., Carlisle, Bell, Frankum and Jordan, JJ., concur.